DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1 and 2, in the reply filed on 12/26/2021 is acknowledged.
Claims 3-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups of invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/26/2021.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the Republic of Korea on 10/31/2019. It is noted, however, that applicant has not filed a certified copy of the 10-2019-00137315 application as required by 37 CFR 1.55.
Further it appears that the application number contains a typographical error as listed on the ADS (it appears application 10-2019-00137314 should be 10-2019-0137314).

Information Disclosure Statement
The information disclosure statement (IDS) filed 01/18/2020 has been considered, initialed and is attached hereto.

Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Specification
The use of the term “Triton X-100” (see page 21), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The disclosure is objected to because of the following informalities: 
The specification contains abbreviations (see e.g., the abbreviation HBV at pages 7, 8, 17-19, and MRE at page 3). It is suggested that an abbreviation be accompanied, at its first instance that it is recited, by its full meaning/terminology. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 1 and 2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The invention appears to employ a novel biological material, specifically monoclonal antibody AGP601 specific to α-1 acid glycoprotein produced by a fused cell line deposited with the accession number KTCTC13998BP.  
Since the monoclonal antibody is essential to practice the claimed invention, it must be readily available or obtainable by a repeatable method set forth in the specification, or otherwise 
If a deposit of the monoclonal antibodies (or hybridoma cell lines) has indeed been made under the terms of the Budapest Treaty, then an affidavit of declaration by Applicants, or a statement by an attorney of record over his or her signature and registration number, or someone empowered to make such a statement, stating that the instant invention will be irrevocably and without restriction released to the public upon issuance of a patent, would satisfy the deposit requirement made herein. 
In instances where the claimed invention consists of sexually unstable material, a deposit of the parental material is required if the parental material is considered sexually stable. 
If the deposit has not been made under the terms of the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 CFR 1.801-1.809 and MPEP 2402-2411.05, Applicant may provide assurance of compliance by affidavit or declaration, or by someone empowered to make the same, or by a statement by an attorney of record over his or her signature and registration number showing that: 
a. during the pendency of the application, access to the invention will be afforded to the Commissioner upon request; 
b. all restrictions upon availability to the public will be irrevocably removed upon granting of the patent; 
c. the deposit will be maintained in a public depository for a period of 30 years, or after 5 years after the last request for the enforceable life of the patent, whichever is longer; 
d. a test of the viability of the biological material at the time of deposit (see 37 CFR 1.807); and the deposit will be replaced if it should ever become available. 

Acknowledgement is made of Applicant’s submission with their application of a receipt regarding deposit information (see filed 01/18/2020) for the claimed antibody. However, the receipt fails to satisfy the requirement that the deposit is stated to have been made under conditions which make it available to the public (there is no statement made regarding public availability). 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN J MARCSISIN whose telephone number is (571)272-6001. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLEN J MARCSISIN/            Primary Examiner, Art Unit 1641